Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 1 of 85 PageID: 7




                     Exhibit
                       A
       BUR L 002495-18   11/13/2018   Pg 1 of 2 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 2 of 85 PageID: 8
       BUR L 002495-18   11/13/2018   Pg 2 of 2 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 3 of 85 PageID: 9
        BUR L 002495-18   11/13/2018   Pg 1 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 4 of 85 PageID: 10
        BUR L 002495-18   11/13/2018   Pg 2 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 5 of 85 PageID: 11
        BUR L 002495-18   11/13/2018   Pg 3 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 6 of 85 PageID: 12
        BUR L 002495-18   11/13/2018   Pg 4 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 7 of 85 PageID: 13
        BUR L 002495-18   11/13/2018   Pg 5 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 8 of 85 PageID: 14
        BUR L 002495-18   11/13/2018   Pg 6 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 9 of 85 PageID: 15
         BUR L 002495-18   11/13/2018   Pg 7 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 10 of 85 PageID: 16
         BUR L 002495-18   11/13/2018   Pg 8 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 11 of 85 PageID: 17
         BUR L 002495-18   11/13/2018   Pg 9 of 9 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 12 of 85 PageID: 18
         BUR L 002495-18   11/13/2018   Pg 1 of 1 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 13 of 85 PageID: 19
         BUR L 002495-18   11/13/2018   Pg 1 of 1 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 14 of 85 PageID: 20
        BUR L 002495-18   11/13/2018   Pg 1 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 15 of 85 PageID: 21
        BUR L 002495-18   11/13/2018   Pg 2 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 16 of 85 PageID: 22
        BUR L 002495-18   11/13/2018   Pg 3 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 17 of 85 PageID: 23
        BUR L 002495-18   11/13/2018   Pg 4 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 18 of 85 PageID: 24
        BUR L 002495-18   11/13/2018   Pg 5 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 19 of 85 PageID: 25
        BUR L 002495-18   11/13/2018   Pg 6 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 20 of 85 PageID: 26
        BUR L 002495-18   11/13/2018   Pg 7 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 21 of 85 PageID: 27
        BUR L 002495-18   11/13/2018   Pg 8 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 22 of 85 PageID: 28
        BUR L 002495-18   11/13/2018   Pg 9 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 23 of 85 PageID: 29
        BUR L 002495-18   11/13/2018   Pg 10 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 24 of 85 PageID: 30
        BUR L 002495-18   11/13/2018   Pg 11 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 25 of 85 PageID: 31
        BUR L 002495-18   11/13/2018   Pg 12 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 26 of 85 PageID: 32
        BUR L 002495-18   11/13/2018   Pg 13 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 27 of 85 PageID: 33
        BUR L 002495-18   11/13/2018   Pg 14 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 28 of 85 PageID: 34
        BUR L 002495-18   11/13/2018   Pg 15 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 29 of 85 PageID: 35
        BUR L 002495-18   11/13/2018   Pg 16 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 30 of 85 PageID: 36
        BUR L 002495-18   11/13/2018   Pg 17 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 31 of 85 PageID: 37
        BUR L 002495-18   11/13/2018   Pg 18 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 32 of 85 PageID: 38
        BUR L 002495-18   11/13/2018   Pg 19 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 33 of 85 PageID: 39
        BUR L 002495-18   11/13/2018   Pg 20 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 34 of 85 PageID: 40
        BUR L 002495-18   11/13/2018   Pg 21 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 35 of 85 PageID: 41
        BUR L 002495-18   11/13/2018   Pg 22 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 36 of 85 PageID: 42
        BUR L 002495-18   11/13/2018   Pg 23 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 37 of 85 PageID: 43
        BUR L 002495-18   11/13/2018   Pg 24 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 38 of 85 PageID: 44
        BUR L 002495-18   11/13/2018   Pg 25 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 39 of 85 PageID: 45
        BUR L 002495-18   11/13/2018   Pg 26 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 40 of 85 PageID: 46
        BUR L 002495-18   11/13/2018   Pg 27 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 41 of 85 PageID: 47
        BUR L 002495-18   11/13/2018   Pg 28 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 42 of 85 PageID: 48
        BUR L 002495-18   11/13/2018   Pg 29 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 43 of 85 PageID: 49
        BUR L 002495-18   11/13/2018   Pg 30 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 44 of 85 PageID: 50
        BUR L 002495-18   11/13/2018   Pg 31 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 45 of 85 PageID: 51
        BUR L 002495-18   11/13/2018   Pg 32 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 46 of 85 PageID: 52
        BUR L 002495-18   11/13/2018   Pg 33 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 47 of 85 PageID: 53
        BUR L 002495-18   11/13/2018   Pg 34 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 48 of 85 PageID: 54
        BUR L 002495-18   11/13/2018   Pg 35 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 49 of 85 PageID: 55
        BUR L 002495-18   11/13/2018   Pg 36 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 50 of 85 PageID: 56
        BUR L 002495-18   11/13/2018   Pg 37 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 51 of 85 PageID: 57
        BUR L 002495-18   11/13/2018   Pg 38 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 52 of 85 PageID: 58
        BUR L 002495-18   11/13/2018   Pg 39 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 53 of 85 PageID: 59
        BUR L 002495-18   11/13/2018   Pg 40 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 54 of 85 PageID: 60
        BUR L 002495-18   11/13/2018   Pg 41 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 55 of 85 PageID: 61
        BUR L 002495-18   11/13/2018   Pg 42 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 56 of 85 PageID: 62
        BUR L 002495-18   11/13/2018   Pg 43 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 57 of 85 PageID: 63
        BUR L 002495-18   11/13/2018   Pg 44 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 58 of 85 PageID: 64
        BUR L 002495-18   11/13/2018   Pg 45 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 59 of 85 PageID: 65
        BUR L 002495-18   11/13/2018   Pg 46 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 60 of 85 PageID: 66
        BUR L 002495-18   11/13/2018   Pg 47 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 61 of 85 PageID: 67
        BUR L 002495-18   11/13/2018   Pg 48 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 62 of 85 PageID: 68
        BUR L 002495-18   11/13/2018   Pg 49 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 63 of 85 PageID: 69
        BUR L 002495-18   11/13/2018   Pg 50 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 64 of 85 PageID: 70
        BUR L 002495-18   11/13/2018   Pg 51 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 65 of 85 PageID: 71
        BUR L 002495-18   11/13/2018   Pg 52 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 66 of 85 PageID: 72
        BUR L 002495-18   11/13/2018   Pg 53 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 67 of 85 PageID: 73
        BUR L 002495-18   11/13/2018   Pg 54 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 68 of 85 PageID: 74
        BUR L 002495-18   11/13/2018   Pg 55 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 69 of 85 PageID: 75
        BUR L 002495-18   11/13/2018   Pg 56 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 70 of 85 PageID: 76
        BUR L 002495-18   11/13/2018   Pg 57 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 71 of 85 PageID: 77
        BUR L 002495-18   11/13/2018   Pg 58 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 72 of 85 PageID: 78
        BUR L 002495-18   11/13/2018   Pg 59 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 73 of 85 PageID: 79
        BUR L 002495-18   11/13/2018   Pg 60 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 74 of 85 PageID: 80
        BUR L 002495-18   11/13/2018   Pg 61 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 75 of 85 PageID: 81
        BUR L 002495-18   11/13/2018   Pg 62 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 76 of 85 PageID: 82
        BUR L 002495-18   11/13/2018   Pg 63 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 77 of 85 PageID: 83
        BUR L 002495-18   11/13/2018   Pg 64 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 78 of 85 PageID: 84
        BUR L 002495-18   11/13/2018   Pg 65 of 65 Trans ID: LCV20182004570
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 79 of 85 PageID: 85
                BUR L 002495-18 11/17/2018 5:01:55 AM Pg 1 of 1 Trans ID: LCV20182007619
      Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 80 of 85 PageID: 86
BURLINGTON COUNTY
SUPERIOR COURT
49 RANCOCAS ROAD
MT HOLLY          NJ 08060
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 288-9500
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   NOVEMBER 16, 2018
                              RE:     BERMUDEZ VS ROWAN COLLEGE AT BURLINGTON COUNTY
                              DOCKET: BUR L -002495 18

       THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

       THE PRETRIAL JUDGE ASSIGNED IS:   HON JEANNE T. COVERT

        IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:    (609) 288-9500.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             KYLE BERMUDEZ
                                             4 COLONIAL COURT
                                             HAINESPORT       NJ 08036



JUCNOO0
                 BUR L 002495-18 03/30/2019 4:53:44 AM Pg 1 of 1 Trans ID: LCV2019569205
     Case
     -    1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 81 of 85 PageID: 87

      BURLINGTON COUNTY
      SUPERIOR COURT
      49 RANCOCAS ROAD
      MT HOLLY          NJ 08060
                                            DISMISSAL NOTICE

      TELEPHONE - (609) 288-9500,2 TEAM LEADER          TEAM 002
      COURT HOURS: 8:30 AM - 4:30 PM

                        DATE: MARCH 29, 2019
                          RE: BERMUDEZ VS ROWAN COLLEGE AT BURLINGTON COUNTY
                      DOCKET: BUR L -002495 18
                      PARTY:   M CIOCE              D KAKLAMANOS         K MOTALTO
ROWAN CO




             PLEASE TAKE NOTICE THAT ON MAY 28, 2019       (60 DAYS FROM DATE OF
      THIS NOTICE), THE COURT WILL DISMISS THE ABOVE PARTY OR PARTIES FOR LACK OF
      PROSECUTION WITHOUT PREJUDICE, PURSUANT TO RULE 1:13-7 OR RULE 4:43-2 UNLESS ACTION
      REQUIRED UNDER THE ABOVE RULES IS TAKEN.


      HON JEANNE T. COVERT                                              KYLE BERMUDEZ
    _________________________________                                   4 COLONIAL COURT
          JUDGE                                                         HAINESPORT       NJ 08036
             BUR L 002495-18                04/30/2019       Pg 1 of 4 Trans ID: LCV2019759706
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 82 of 85 PageID: 88
                                  t
                             (              Sheriff's No 19001023      Book:
Report of Service                                                       Doc#      L-002495-18                     Page:
                                                                        Sheriff   Ee: $26.56
Attorney: KYLE BERMUDEZ (PRO SE)
County of Venue: BURLINGTON COUNTY

 Superior Court
(State of New Jersey)        I Jean E. Stanfield, Sheriff of Burlington County, Do Hereby Authorize a Duly
(Burlington County)          Sworn Sheriff's Officer, To Execute and Return the Documents According to Law


              Anc \M6>
            (-i..tean-  E.
                             -Stanfield,
                                           Sh6riff                                 neL.J ASSM           Undersheriff

Witness My Hand and Seal, This Day ot 411712019

Defendant's Name/Address:
                                                          Date Served                      Person Served:
 ROWAN COLLEGE AT BURLINGTON                              411712019                        LYNNE DEVERICKS
 COUNTY                                                   Time Served:                  Relationship:
 9OO COLLEGE CIRCLE                                       l0:30 AM                      EXECUTIVE ASSISTANT FOR PRESIDENT
 MT. LAUREL, NJ 08054
                                                          Place ofService:
                                                          9OO COLLEGE CIRCLE
                                                          MT. LAUREL, NJ 08054




                                                            Attempted Dates/Times prior to service:


Tvpe of Service: Business-person authorized to accept servlce

Description of Documents: Summons. Complaint. Case lnformation Statement
                                                                                                                          cn



                                                         I Served The Within Documents, and/or A True Copy
                                                         Thereof.


                                                         SiO SHEL         #351


Officer's Notes:


Case: KYLE BERMUDEZ vs ROWAN COLLEGE AT BURLINGTON COUTNY
r                  BUR L 002495-18                  04/30/2019               Pg 2 of 4 Trans ID: LCV2019759706
    Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 83 of 85 PageID: 89
                 BUR L 002495-TB', 11t1312018 ',',U 1 of i Trans lO: t:cVZOt B2OO457O



                                                                                                                                      I

       Attor:ney(s) Pro Se Kvle Bermudez
       Offioe    Addres     4 Colonial Ct
       Town,81ate, Zip Code HainesPort, NJ, 08036


       TelephoneNrrmber @1288.62,17-                    ticl    ill   gctt                        Crvil                  DIVISION
       Atlomey(s) for    Plaintiff     Pro Se        Bermudez                     DocketNo: L             2,145 -    I
             Kyle Bermudez
                 PlEintiff(s)
                                                                                           CIYIL ACTION
           Vs
                                                                                                SUMMONS
        Rowan College at Burlington County
             Defendant(s)

       Frorn Thq State of New Jorsey To The Defcndarrt(s) Nomod Abovo:

            The plaiudff, namcd above, has filed a lawsuit agairst you in the Suporior Court ol'Ncw lerse1,. The colnplaint attached
                                                           If
       to this sunrurons statos tbo basls for tris larysujt. yon dispute thia coruplaln! yoll or your attornry must filo a wiltcn
       answcr or motiorr ud proof of servico with the deputy clerk of the Supe;lor Court in tho coutty listed sbovo within 35 days
      from tho dato you received this summons, not counting thc date you recnived it, (A directory oftho addresscs of oach dcputy
      clerk ofthe S            Court is avullal-rle in the Civll Divislon                Office ln the county lliled aboVo ond online ut
                                                                                   If rle complaint is ouo iu forcclostw, thao you rnust
      lilo your written arlswer or motion aud proof of servicc            the Clerk rf :lic Superior Courl Hughes Justico Complox, P,O,
      Box 971, Tleutoq NI 08625-0971. A flling fee payablo 1o the lteasure.; State of Now Jurey and a completod Case
      Information Stetemout (ovailable ftom the deputy olerk of tho Superior
                                                                                     -o-rt) must sccompally your answor or molion wben
      it is filcd. You must also scnd a copy of your arswcr or nrotion tr plcintjffe attornry whoso lqmo arrd addrcss uppoar abovc,
      or to plaiotiff, if no attorncy is named above. A tolephone caU will not protect your rlghts; you nrust filo ond serve a written
      onswet or motion (with fce of $135 .00 nnd courplcted Case Informnlion Shlorncut) if you wunt illo court to hoer your
      dofouse,

           If you do Dot filo ond serve a writtsu rurswor or motiou within 35 day.s, tho cout may ontor a judgmcnt agailst you for
      the leliof plaintiff dcmands, plus intortst nnd costs of suit. Ifjudgrneut is errtereil againsi you, thishiriamay eaize your
      moncy, wages or property to pay oll or pqrt ofthojudgrnent.

           If you oannot affot'd au tttorney, you moy call the Legal Services ofliee in tho county where you livo or ile Legal
      Scrviecs of NorI Jerscy Statcwidc Hotline at I-888-LSNJ-LAW (1-888-576-5529), If you do nothavo an aflomoy and arc
      not-oligiblo for froo logal acslstanoo, you moy obroin a rcfcmrl to En attornoy by oalllng one oflho Lawyor Refenil Sorvlcss,
      A_dlroctory with coutaot luformotiou for local J.ogal Services eIfices and Lawyer Refenal Sewices is ivailabla in rho Civil
      Dlyislon MarratorDont Oflioo in the county tisted abovo and orlino at
      http://wtywjudioiarv.stato.nj.us/prosc/l0l 53 deptyclc*lawrcf.plf.

                                                                                S/ Michetls        S11i4n
                                                                                Clerk of ttre Supolior Court

      DATED: 4-           t':.-   tq
      Nzune of Defelldant to Bc        Servedl Rowan College at Burlington 'l:'tnty
      Address of Defendant to Be Served         :   900 College Circle, Mouti, euul€|, New Jersey 08054-94'16



      Rcviscd 09l04DOl\ CN I0792-I3ugltrh (Appcndtx XTI-A)
         BUR L 002495-18      04/30/2019                  Pg 3 of 4 Trans ID: LCV2019759706
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 84 of 85 PageID: 90
                                                li                       \./-




                  (rv:s) Jru3HSH3oNn
                    NNVyTSSVf "'r 3NV!O

                                Fwf
                       (rv:s) JJru:rHS
                     o']=HNVrs'3 NVfl


                  leas
              IUM s!r4 aruQs ol {tndeg luoadg       lut

                 gurodde pue azrpdap Aqeraq     I
              BUR L 002495-18                04/30/2019               Pg 4 of 4 Trans ID: LCV2019759706
Case 1:19-cv-12478-RMB-KMW Document 1-1 Filed 05/13/19 Page 85 of 85 PageID: 91
                                                                      I
                                                                          fr
                                                                                  I
                                                                                        V


           ATLANTIC COUNTY:                       G   I,OIICES'I'ER COLINTY:
          . Allsntic Counry Coun House            Family Part
           Family Division, Dircct Filing         70 l{untcr Strcct
            l20l Bacharach Blvd, Wesr Wing        \\'oodbury, NJ 08096
           Atlantic City, Nl 08401                LAWYER REFERRAI.
           LAWYER REFERRAL                        (856) 848-4589
           (609) 115-3444                         LEGAI- SERVICES
           LECAL SERVICES                         (Es6) 848-5360
           (609) 1484200

           BERGEN COUNTY:                                                                PASSAIC COUNTYT
           Justice Centcr                                                                Passaic City, Superior Cou(
           l0 Main Street, Room 222D                                                     Family Part
           Hackensack, NJ 07601 47 69                                                    County Adm Bldg
           LAWYER REFERRAL                                                               8u Floor, 401 Grand Sl
           (20r) 488,0044                                                                Patterson, NJ 07505
           LECAL SERVICES                                                                LAWYER REFERRAL
           (201) 634-276t                                                               (973)278-9223
                                                                                        LEGAL SERVICES
                                                                                        (973) 523-2W0

           BURLINGTON COTINTY:                    I.ITINTERDON COUNTY:
           Burlinglon County Central              Family Case Mgmt. Ollice
           Proccssing Oflice                      Hunterdon City Jusrice Ctr.
           Attn: Dissolution Intake               65 Parlc Avenue
           Courc Facility, lq Floor               Flemington, NJ 08822
          49 Rancocas Road                        LAW Y I-: R II, EI.- E RRAI.,
          Mt. Holly, NJ 08060                     (908) 236-6 I 09
          LAWYER REFERRAI,                        LECAL SERVICES
          (609) 261 4862                          (908) 782-7979
          LEGAL SERVICES
          (609)261-t008

          CAMDEN COIIN'rY:                        MEIICER COUNTY:                       SOMf,RSDT COUNTY:
          Camden County Family Division          Family Casc Mgmr- Ollice               Family Case Mgt Oflicc
          ['lall of Justice, 2d Floor            175 S Broad St..2d Floor               2d Fknr
          Camden, NJ 0E I 0l-400 I               P.O. Bo.r 8068                         P.O. Box 1000
          LAWYER REF-ERRAL                       Trenron, NJ 08650-0068                 Somcrvillc, NJ 08876-l 262
          (856) 482-061  I                        LAWYER REFERRAL                       LAWYER REFERRAL
          LECAL SERVICES                         (609) 58s-6200                         (908) 685-2321
          (856) 858-9500                         LI]CAL SERVICES                        LEGAL SERVICES
                                                 (60e) 695-6249                         (908) 23 r -0840

          CAPf, MAY COUNTY:                      MIDDLEST]X COTINTY:
          Superior Court, Chancery,              Family Pan [ntake
          Family Part                            Reception Team
          4 Moore Road                           I20 New St.
          Capc May Court House, NJ 08210         P O. Box 2691
          LAWYER REFERRAL                        New Brunswick, NJ 08903-2691
          (609) 463-0.r13                        LAWYER REFERRAL
          LECAL SERV1CES                         (712) 828-0053
          (609) 465-300 r                        I,-EGAL SERVICES
                                                 (732) 324-t613

      I   cUMBERLAND CoUNI'Y:                    MONMOUTTI COUNTY:                      \YARREN COUNTY:
      I   Cumberland County Courl House          Family Part, Court House               Family Division
          Broad & Faycne Streets                 7l lr,lonument Park                    413 2d Sr
          P.O Box 865                            P.O. Box 1252                          P O. Ilox 900
          Bridgeton, NJ 08302                    Freehold, NJ 0772E-l     2_52          Belvidere, NJ 07821-l 500
          LAWYER REFERRAL                        t,AWYER REFERRAI-                      LAWYER REFI]RRAI,
          (8s6) 696--s5s0                        (732) 43 I -5544                       (908) 387-1835
          LEG,AL SERVICES                        LEGAL SERVICES                         LEGAL SERVICES
          (856) 69t-0494                         (732) 380-r0 t2                        (908) 475-2010

          ESSEX COUNTY:                          MORRIS COUNTY:
          Family Division                        Morris County Family Div.
          Wilenfz Justice Complex                Court [-louse
          Room 1068                              PO Box9l0
          212 Washington St.                     Monistown NJ, 07963{g l0
          NewarlL NJ 07102                       I,AWYER REFERRAT,
          LAWYER REFERL{L                        (e7i) 267-6089
          (973\ 622-62M                          LEGAL SERVTCES
          LECAL SERVTCES                         (973) 285-6et   I

          (973) 622-0063
